office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 kmmeola postf-129504-11 third party communication none date of communication not applicable uilc date date to senior attorney cleveland large business international from senior counsel branch income_tax accounting subject cooperatives and sec_267 and a this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend parent system state1 firm a b c d e f g h i date1 date2 date3 date4 ----------------------------------------------------- ----------------------------------- ------ --------------- ------ -------- ----- --------- ---------------------------- ------------------------------ --------------------------------- --- ---------------------------------------------- ------- ------- -------- ---------------------- postf-129504-11 date5 date6 date7 date8 date9 date10 date11 date12 date13 date14 date15 date16 date17 amount a amount b amount c amount d issue ---------- ------------------ ------------------ ------------------ ----------------------- ----------------------- ----------------------------- --------------- ------- --------------------- -------------------------- -------------------------- -------------------------- --------- ------------------ ------------------ ------------------ whether sec_267 and a of the internal_revenue_code irc apply to the patronage_dividends paid_by cooperative e to its related domestic and foreign patrons so that cooperative e may not deduct them under sec_1382 until the amounts are includible in the gross_income of its patrons conclusions sec_267 applies to the patronage_dividends paid_by cooperative e to its related domestic patrons so that it will not be able to deduct them until the amounts are includible in the domestic patrons’ gross_income sec_267 applies to the patronage_dividends paid_by cooperative e to its related foreign patrons so it will similarly not be able to deduct them until the amounts are includible in the foreign patrons’ gross_income subject_to the exceptions and special rules set forth in sec_267 and sec_1_267_a_-3 of the income_tax regulations facts taxpayer parent is the common parent of a consolidated_group of corporations that file a consolidated federal_income_tax return parent also has acquired several domestic corporations that are common parents of their own consolidated groups parent also has many foreign affiliates all of the group members the acquired domestic corporations who are not members of the parent consolidated_group and the foreign affiliates meet the sec_267 requirements for membership in the parent controlled_group postf-129504-11 parent is primarily a holding_company that operates a variety of businesses through its controlled_subsidiaries both domestic and foreign these subsidiaries design manufacture and sell industrial products with strong brand names and proprietary technology in date1 parent owned directly or indirectly approximately a subsidiaries as of date2 parent owned more than b subsidiaries during the late date3 parent hired a consultant to introduce a manufacturing system into one of its manufacturing plants in order to increase efficiency and reduce costs the manufacturing system was later introduced into all of parent’s manufacturing operations parent has further developed and refined this manufacturing system which is now called system the system central office is located in the parent’s headquarters in state1 the system central office is headed by a vice president and has more than c employees stationed across subsidiary plants to provide on-site system improvement services such employees may be reassigned from one subsidiary manufacturing plant to another as needed beginning in date1 parent began implementing the advice received from firm to transfer the system assets and operations out of parent’s consolidated_group and into cooperative e an entity that parent treats as a cooperative under subchapter_t of the irc formation of cooperative e prior to date4 i was a third-tier domestic subsidiary of parent and was part of parent’s consolidated_group i was an inactive corporation wholly-owned by f f was wholly-owned by g which was wholly-owned by parent parent filed a consolidated federal_income_tax return on a calendar_year basis on date4 parent implemented the d tax strategy i redeemed all but one of its common shares held by f i’s certificate of incorporation was then amended and restated to authorize its issuance of b shares of common_stock each of the domestic and foreign subsidiaries of parent that utilized system acquired one share of i’s common_stock for amount a and became shareholders of i after the stock issuance parent’s domestic subsidiaries owned approximately of i’s stock with the remainder owned by its foreign subsidiaries all of which were controlled_foreign_corporations accordingly i was no longer a member of parent’s consolidated_group i also changed its accounting_period from a calendar_year to a fiscal_year ending on date5 i also elected to be taxed as a cooperative under subchapter_t of the irc hereinafter referred to as cooperative e and i’s shareholders automatically became patrons of cooperative e parent’s domestic subsidiaries have never owned an percent or greater interest in cooperative e cooperative e and its patrons use an overall accrual_method of accounting the exam team has confirmed that cooperative postf-129504-11 e and its patrons are members of the same controlled_group as defined in sec_267 cooperative e charges its patrons three types of fees the first type of fee is a fixed fee for centralized services which is based on a formula developed by firm the second type of fee is a procurement fee for cooperative e purchases made on behalf of its patrons the third type of fee is an hourly service fee charged for actual application of the system to the patrons’ operations this hourly service fee is based on a multiple of the salaries and benefits of the system employees assigned to the patron’s operations cooperative e’s past h federal_income_tax returns disclose that the fees cooperative e charged its patrons far exceeded its costs almost of what cooperative e charged was returned as patronage_dividends throughout its h-year history cooperative e paid patronage_dividends to its patrons on date12 of the year following its date5 year end ie ½ months after the close of its fiscal_year with one exception in date13 cooperative e had extra cash and paid a portion approximately of its patronage_dividends in date14 with the remainder being paid on date10 a date after date14 accordingly most of cooperative e’s patronage_dividends were paid ½ months after the close of its fiscal_year for its fiscal years ended date6 date7 and date8 cooperative e deducted patronage_dividends in the amounts of amount b amount c and amount d respectively most of these amounts were not paid to or included in the income of parent’s consolidated_group until ½ months later on date9 date10 and date11 respectively accordingly most of these dividends were not reported as income on parent’s consolidated_returns until date15 date16 and date17 law and analysis sec_267 provides in relevant part that if a by reason of the method_of_accounting of the person to whom the payment is to be made the amount thereof is not unless paid includible in the gross_income of such person and b at the close of the taxable_year of the taxpayer for which but for this paragraph the amount would be deductible under this chapter both the taxpayer and the person to whom the payment is to be made are persons specified in any of the paragraphs of sec_267 then any deduction allowable under this chapter in respect of such amount shall be allowable as of the day as of which such amount is includible in the gross_income of the person to whom the payment is made or if later as of the day on which it would be so allowable but for this paragraph sec_267 provides that the secretary shall by regulations apply the matching principle of sec_267 in cases in which the person to whom the payment is to be made is not a united_states_person postf-129504-11 sec_267 provides that notwithstanding sec_267 in the case of any item payable to a controlled_foreign_corporation as defined in sec_957 or a passive_foreign_investment_company as defined in sec_1297 a deduction shall be allowable to the payor with respect to such amount for any taxable_year before the taxable_year in which paid only to the extent that an amount attributable to such item is includible determined without regard to properly allocable deductions and qualified deficits under sec_952 during such prior taxable_year in the gross_income of a united_states_person who owns within the meaning of sec_958 stock in such corporation sec_1_267_a_-3 of the income_tax regulations provides that except as provided in sec_1_267_a_-3 sec_267 requires a taxpayer to use the cash_method_of_accounting with respect to the deduction of amounts owed to a related_foreign_person an amount that is owed to a related_foreign_person and that is otherwise deductible under chapter thus may not be deducted by the taxpayer until such amount is paid to the related_foreign_person for purposes of this section a related_foreign_person is any person that is not a united_states_person within the meaning of sec_7701 and that is related within the meaning of sec_267 to the taxpayer at the close of the taxable_year in which the amount incurred by the taxpayer would otherwise be deductible sec_1_267_a_-3 provides that sec_1_267_a_-3 applies to otherwise deductible amounts that are of a type described in sec_881 or the rules of sec_1_267_a_-3 provide limited exceptions to the general_rule that requires a taxpayer to the use a cash_basis method_of_accounting sec_1_267_a_-3 provides that the provisions of sec_267 and the regulations thereunder and not the provisions of sec_1_267_a_-3 apply to an amount that is income of the related_foreign_person that is effectively connected with the conduct of a united_states trade_or_business of such related_foreign_person sec_1_267_a_-3 provides that except with respect to interest neither sec_1_267_a_-3 nor sec_267 or a applies to any amount that is income of a related_foreign_person with respect to which the related_foreign_person is exempt from united_states taxation on the amount owed pursuant to a treaty obligation of the united_states such as under an article relating to the taxation of business profits sec_1_267_a_-3 provides that sec_1_267_a_-3 applies to amounts that are income of a related_foreign_person with respect to which the related_foreign_person claims a reduced_rate of united_states income_tax on the amount owed pursuant to a treaty obligation of the united_states such as under an article relating to the taxation of royalties persons are related for purposes of sec_267 if they fall within any of the relationships specified in sec_267 under sec_267 two corporations are related_persons if they are members of the same controlled_group as defined in sec_267 postf-129504-11 sec_267 provides that for purposes of sec_267 the term controlled_group has the meaning given to such term by sec_1563 except that a more than percent shall be substituted for at least percent each place it appears in sec_1563 and b the determination shall be made without regard to subsections a certain insurance_companies and e c stock owned by certain employees' trusts described in sec_401 of sec_1563 sec_267 provides that in the case of any loss from the sale_or_exchange of property between members of the same controlled_group and to which subsection a applies subsection a and d shall not apply to such loss but such loss shall be deferred until the property is transferred outside such controlled_group and there would be recognition of loss under consolidated_return principles or until such other time as may be prescribed by regulations sec_1563 provides that the term controlled_group_of_corporations means any group of one or more chains of corporations connected through stock ownership with a common parent_corporation if a stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned by one or more of the other corporations and b the common parent_corporation owns stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations the regulations promulgated under sec_267 were revised in to harmonize with revisions to the intercompany_transaction regulations of sec_1_1502-13 see t d 1995_2_cb_147 thus sec_1_267_f_-1 uses the nomenclature and adopts many of the concepts underlying sec_1_1502-13 sec_1_267_f_-1 specifies that the purpose of the regulations under sec_267 is to prevent members of a controlled_group from taking into account a loss or deduction solely as the result of a transfer of property between a selling member s and a buying member b sec_1 f - a provides that s's loss or deduction from an intercompany sale is taken into account under the timing principles of sec_1_1502-13 treating the intercompany sale as an intercompany_transaction sec_1_267_f_-1 defines an intercompany sale as a sale exchange or other transfer of property between members of a controlled_group if it would be an intercompany_transaction under the principles of sec_1_1502-13 sec_1 b i defines an intercompany_transaction as a transaction between corporations that are members of the same consolidated_group immediately after the transaction sec_1_1502-13 defines intercompany_transaction as a transaction between corporations that are members of the same consolidated_group immediately postf-129504-11 after the transaction including distributions from subsidiary made to parent with respect to the stock of subsidiary dividend distributions sec_1_1502-13 defines intercompany items as income gain deduction and loss from an intercompany_transaction sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_1_446-1 provides that the term method_of_accounting includes not only the overall_method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 states that a change in a method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan of accounting sec_1_446-1 also provides that although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment moreover sec_1 e ii a provides that a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction the key characteristic of a material_item is that it determines the timing of income or deductions 743_f2d_781 11th cir if the accounting practice does not permanently affect the taxpayer’s lifetime taxable_income but does or could change the taxable_year in which taxable_income is reported it involves timing and is therefore a method_of_accounting see knight-ridder newspapers inc f 2d pincite 78_tc_705 revproc_91_31 1991_1_cb_566 at sec_3 sec_1382 provides in relevant part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends as defined in sec_1388 with respect to patronage occurring during such taxable_year moreover the flush language to sec_1382 provides in relevant part that for purposes of this title any amount not taken into account under the preceding sentence shall in the case of an amount described in be treated in the same manner as an item_of_gross_income and as a deduction therefrom see also sec_1_1382-1 sec_1382 provides in relevant part that for purposes of sec_1382 the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the 15th day of the ninth month following the close of such year sec_1388 provides in relevant part that the term patronage_dividend means an amount_paid to a patron by a cooperative- on the basis of quantity or value of business done with or for such patron under an obligation of such postf-129504-11 cooperative to pay such amount which obligation existed before the cooperative received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons sec_1385 provides that each person shall include in gross_income the amount of any patronage_dividend which is received by him during the taxable_year from a cooperative these amounts are includible in gross_income for the taxable_year in which they are received even though the cooperative organization was allowed a deduction for such amounts for its preceding_taxable_year because they were paid during the payment period for such preceding_taxable_year sec_1_1385-1 in the instant case the following must be established to determine whether sec_267 applies whether cooperative e and its patrons are related_persons within the meaning of sec_267 and whether the timing mismatch of cooperative e’s patronage_dividend deduction and its patrons’ income inclusion of such amount is by reason of the related parties’ methods_of_accounting exam has confirmed that cooperative e and its patrons are members of the same controlled_group for purposes of this analysis it is taken as fact that cooperative e and its patrons are related_persons within the meaning of sec_267 thus the sole issue presented is whether the matching_rule of sec_267 applies to the patronage_dividends paid_by cooperative e to its related domestic patrons and whether the matching_rule of sec_267 and a applies to the patronage_dividends paid_by cooperative e to its related foreign patrons such that cooperative e cannot deduct the amount of the patronage_dividends until the amount is includible in the gross_income of its patrons as an initial matter sec_267 provides that it applies to amounts deductible under this chapter chapter the rules relating to cooperatives are contained in subchapter_t of chapter of the irc moreover a cooperative to which subchapter_t applies is permitted to claim a deduction from gross_income for amounts paid during the payment period to patrons as a patronage_dividend patronage_dividends are to be treated as a deduction for purposes of applying the irc and the regulations thereunder see sec_1_1381-1 and sec_1_1382-2 sec_267 will apply if a transaction between related_persons within the meaning of sec_267 results in the related payor being allowed a deduction under the payor’s accounting_method in a taxable_year earlier than when the related payee is required to include the item in gross_income under the payee’s method_of_accounting in determining whether sec_267 applies cooperative e and its related patrons must have established a method_of_accounting for the treatment of patronage_dividends cooperative e and its related patrons use an overall accrual_method of accounting however the item patronage_dividends is accounted for under the rules of subchapter_t with one exception cooperative e has paid all qualifying patronage postf-129504-11 dividends ½ months following the close of its fiscal taxable_year for h years in accordance with sec_1382 cooperative e has deducted from its gross_income the qualifying patronage_dividends in the current fiscal taxable_year even if paid ½ months following the close of the current fiscal taxable_year for h years the related domestic patrons have included the patronage_dividends paid to them into taxable_income when the amount has been received as permitted under sec_1385 sec_1385 effectively places the related domestic patrons on the cash_method_of_accounting for the item patronage_dividends the accounting practices provided for patronage_dividends under sec_1382 and sec_1385 are methods_of_accounting within the meaning of sec_1_446-1 because they provide the rules for determining the proper time in which a patronage_dividend is allowable as a deduction and includible in gross_income respectively see sec_1 e ii a providing that a change in a method_of_accounting includes a change in the treatment of any material_item used in such overall plan of accounting a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction id moreover cooperative e has established a method_of_accounting for the patronage_dividend deductions for purposes of sec_1_446-1 because it has consistently applied the timing rules of sec_1382 for h years see sec_1_446-1 providing that in most instances a method_of_accounting is not established for an item without such consistent treatment 120_tc_174 aff’d in part and vacated in part sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir citing 53_tc_439 aff’d 443_f2d_965 6th cir describing a method_of_accounting as including a consistent treatment of any recurring material_item whether that treatment be correct or incorrect furthermore the related domestic patrons have established a method_of_accounting for the income item patronage_dividends for purposes of sec_1_446-1 because they have consistently applied the timing rules of sec_1385 for h years see sec_1_446-1 here the distortion in the taxable_year of cooperative e’s a fiscal_year taxpayer patronage_dividend deduction and its related domestic patrons’ calendar_year taxpayers patronage_dividend income inclusion is magnified because the parties have different accounting periods however distortion also arises because of cooperative e and its related domestic patrons’ methods_of_accounting therefore sec_267 is applicable to the instant facts sec_1382 and sec_1385 provide rules for the timing of a cooperative’s patronage_dividend deduction and its patrons’ patronage_dividend income inclusion respectively for example if a cooperative and its patrons both were calendar_year taxpayers a natural timing distortion results from the methods_of_accounting provided for patronage_dividends under subchapter_t therefore it is evident that a portion of the distortion is attributable to cooperative e’s and the related domestic patrons’ methods_of_accounting the legislative_history explains that congress was concerned with the unwarranted tax benefits that arise when related_persons have different postf-129504-11 methods_of_accounting persons who are related should be required to use the same method_of_accounting with respect to transactions between themselves in order to prevent the allowance of a deduction without the corresponding inclusion in income s rep no vol pincite thus sec_267 requires related_persons to use the same accounting_method with respect to transactions between themselves in order to prevent the allowance of a deduction without the corresponding inclusion in income moreover sec_267 and a apply to an amount owed to a related_foreign_person that is otherwise deductible under chapter of the irc and provide special timing rules to determine when this amount may be deducted sec_1_267_a_-3 and sec_267 cooperative e paid patronage_dividends to related foreign patrons ½ months after its fiscal_year end in its taxable years ending date6 date7 and date8 absent an applicable exception to sec_267 cooperative e may not deduct such amounts until its fiscal_year in which they were paid insufficient facts are available to determine if any of the exceptions set forth in sec_1_267_a_-3 - are available or if the special rule for amounts payable to controlled_foreign_corporations as defined in sec_957 in sec_267 applies no opinion is expressed as to the application of sec_1_267_a_-3 to cooperative e’s patronage_dividend deductions attributable to amounts paid to related foreign patrons no opinion is expressed as to whether cooperative e is appropriately treated as a corporation operating_on_a_cooperative_basis within the meaning of subchapter_t of the irc no opinion is expressed regarding the tax treatment of the patronage_dividends paid to the related foreign patrons under either the code or the provisions of any income_tax treaty in addition no opinion is expressed with respect to the potential application of sec_367 and sec_482 to the transactions and payments described herein application of sec_267 to defer cooperative e’s patronage_dividend deduction as an alternative to the sec_267 and a analysis described above cooperative e’s patronage_dividend deduction for amounts paid to related patrons will be deferred under sec_267 the issue is whether cooperative e must defer taking deductions for patronage_dividends that it pays to its related patrons until such time as those dividends are included in the income of its related patrons sec_267 applies here sec_267 defers losses and deductions from certain transactions ie intercompany sales between members of a controlled_group here cooperative e and postf-129504-11 its related patrons are members of parent’s controlled_group see a below moreover cooperative e’s payments of patronage_dividends constitute intercompany sales see b below therefore sec_267 mandates that cooperative e defer taking deductions for patronage_dividends paid until such time as those patronage_dividends are picked up in income by its related patrons a cooperative e and its patrons are members of a controlled_group to prevent tax_avoidance between members of a controlled_group sec_267 defines related parties to include two corporations that are members of the same controlled_group sec_267 sec_267 defines controlled_group for purposes of sec_267 without regard to the limitations of sec_1563 controlled_group has the meaning defined in sec_1563 substituting more than percent of the vote or value for the at least percent test of sec_1563 a controlled_group includes an fsc as defined in sec_922 and excluded members under code sec_1563 but does not include a disc as defined in sec_922 under sec_1563 as modified for this purpose by sec_267 a controlled_group includes a chain of corporations connected through stock ownership with a common parent if more than of the stock by voting power or value of each of the corporations except the common parent is owned by one or more of the other corporations and the common parent_corporation owns more than by voting power or value of the stock of at least one of the corporations here parent is the common parent exam has concluded that the group members the acquired domestic corporations who are not members of the parent consolidated_group and the foreign affiliates all meet the sec_267 requirements for membership in the parent controlled_group b payment of patronage_dividends constitutes intercompany sales sec_1_267_f_-1 defines intercompany sale for purposes of sec_267 as a sale exchange transfer of property between members of a controlled_group if it would be an intercompany_transaction under the principles of sec_1_1502-13 intercompany sale is defined broadly sec_267 applies to far more than sales transactions for example it applies to a loss on an intercompany distribution subject_to sec_311 and sec_1_1502-13 andrew j dubroff et al federal_income_tax of corporations filing consolidated_returns sec_31 a 2d ed in effect the regulatory definition of an intercompany sale conforms to the consolidated_return definition of an intercompany_transaction id at fn the payor’s deduction from an intercompany sale is taken into account under the timing principles of sec_1_1502-13 treating an intercompany sale as an intercompany_transaction under sec_1_1502-13 a distribution with respect to stock is an intercompany_transaction because sec_1_267_f_-1’s definition of intercompany sale conforms to sec_1_1502-13’s definition of intercompany_transaction the patronage_dividends at postf-129504-11 issue here constitute intercompany sales for purposes of sec_267 therefore any deductions taken by cooperative e for the payment of the patronage_dividends must be deferred until such patronage_dividends are taken into account by the related patrons under their method_of_accounting in conclusion because a cooperative e is a member of the parent controlled_group b cooperative e pays patronage_dividends to its related patrons all of whom are also members of the parent controlled_group c payments of patronage_dividends constitute intercompany sales as defined in sec_1_267_f_-1 d sec_1_267_f_-1 requires the payor’s loss or deduction from an intercompany sale to be taken into account under the timing principles of sec_1_1502-13 intercompany_transactions between members of a consolidated_group treating the intercompany sale as an intercompany_transaction and e the matching and acceleration rules of sec_1_1502-13 apply to intercompany_transactions and thus to intercompany sales for purposes of sec_267 sec_267 requires the matching of cooperative e’s deduction for patronage_dividends paid and the related patrons’ inclusion of the corresponding income to apply sec_267 to the facts presented here cooperative e must defer taking deductions for patronage_dividends paid to its related patrons until those related patrons take such patronage_dividends into income case development hazards and other considerations ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ postf-129504-11 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions associate chief_counsel income_tax accounting by ______________________ martin scully jr senior counsel branch income_tax accounting
